tcmemo_2013_13 united_states tax_court john michael gassaway petitioner v commissioner of internal revenue respondent docket no filed date john michael gassaway pro_se jeffrey d heiderscheit for respondent memorandum findings_of_fact and opinion cohen judge respondent determined a dollar_figure deficiency and a dollar_figure sec_6662 penalty with respect to petitioner’s federal_income_tax for the issues for decision are whether approximately dollar_figure received from a client was a loan or taxable_income and whether petitioner is liable for the penalty unless otherwise indicated all section references are to the internal_revenue_code for the year in issue findings_of_fact petitioner resided in texas when he filed his petition during he was practicing law in oklahoma through an s_corporation michael gassaway pllc beginning in petitioner acted as criminal defense attorney for mariano falcon sanchez on date sanchez was charged by the state of oklahoma with felony drug trafficking a mandatory incarceration crime sanchez posted bail on date sanchez subsequently failed to appear in court his bail was forfeited on date and a bench warrant was issued date petitioner filed a cash transaction report in date reporting dollar_figure in cash received from sanchez for business services petitioner last spoke to sanchez in date at which time sanchez was a fugitive from justice the period of petitioner’s actual representation of sanchez is not clear from the record but the parties stipulated that it continued through on date petitioner deposited into his michael gassaway pllc bank account a deposit of dollar_figure in cash that deposit represented funds sanchez delivered to petitioner michael gassaway pllc did not record the date deposit in its books on date petitioner wired dollar_figure from the michael gassaway pllc bank account to land america commonwealth title of austin as partial payment for a house located on chateau avenue in austin texas chateau avenue house petitioner paid a total of dollar_figure for the chateau avenue house the balance of the purchase_price for the house was paid with a dollar_figure mortgage loan petitioner borrowed from wells fargo home mortgage petitioner applied for the mortgage loan on the chateau avenue house at an interest rate of on the loan application he represented that no part of the downpayment was borrowed and that he intended to occupy the house as his primary residence after the purchase was completed petitioner rented the house back to the seller in petitioner and his wife moved into it they continued to occupy it as their residence through the time of trial of this case in date on date petitioner transferred the chateau avenue house to his wife debra via quitclaim_deed and an interfamily transfer and dissolution no security or collateral for the funds received from sanchez was provided to sanchez none of the documents reflecting sale of the house reflected any participation by sanchez a document entitled promissory note that was dated date and signed by petitioner over the handwritten date recited for value received i john m gassaway of oklahoma city ok promise to pay to mariano falcon sanchez at oklahoma city ok the sum of dollar_figure with interest at the rate of annually said sums are due five years from the making to wit date but may be paid earlier with no penalty a purported agreement by which sanchez would loan funds for purchase of the chateau avenue house was not executed by sanchez or even seen by sanchez before the purported loan because it was not prepared until after sanchez delivered the cash to petitioner petitioner has no other documentation reflecting a loan by sanchez to petitioner on his federal_income_tax return for petitioner reported dollar_figure as s_corporation income from michael gassaway pllc and dollar_figure as wages from the s_corporation he did not report the funds received from sanchez in date on the return he reported total_tax of dollar_figure on date petitioner mailed a letter and a check for dollar_figure to sanchez at an address in chicago illinois the account on which the check was written did not have sufficient funds to pay the check the envelope in which the check was sent was returned by the u s postal service marked attempted - not known unable to forward petitioner was disbarred in oklahoma on date and is no longer eligible to practice law that action by the oklahoma bar followed years of disciplinary actions against petitioner beginning in and involving various acts of dishonesty in petitioner was convicted of making a false statement on a federal_income_tax return he resigned from the oklahoma bar but was reinstated in date in the oklahoma bar association filed a complaint alleging three counts of attorney misconduct the complaint was amended on date to add more counts of misconduct disciplinary proceedings against petitioner were thus pending at the time of the transfer of funds in issue here opinion petitioner testified and contends that the funds he received from sanchez in date represented a loan to be invested in residential property in austin texas he relies on the unsigned loan agreement while admitting that sanchez never even saw the agreement he claims that the loan was at a going rate of interest but the only evidence in the record of interest rates for is petitioner’s application_for a mortgage loan secured_by the purchased property at a rate he claims that the property was purchased at less than its appraised value and had a paying tenant arguing an investment purpose for the property however he also testified that he visited austin because his daughter was a student at the university of texas he represented on the loan application that he intended to occupy the property as his primary residence and he and his wife moved into the property in and continued to occupy it through the time of trial petitioner claims that sanchez was to be repaid through the proceeds of sale of the chateau avenue house but the house was listed for sale only during a brief period in as of the time the purported note was due the house had been transferred to petitioner’s wife he claims that he tried to repay the loan months before it was due by a check on an account with insufficient funds sent to a long outdated address for sanchez although petitioner contends that he had adequate funds available in another account he wrote the check on the account with insufficient funds as a precautionary measure in case someone that was at the house tried to cash the check that wasn’t mr sanchez it wouldn’t clear and i would be able to verify it that way respondent contests the credibility of petitioner’s explanation pointing out the total absence of corroboration and the improbability of sanchez’s loaning the money for an unsecured investment and then disappearing never to be heard from again and making no attempt to collect on the supposed loan in addition respondent asserts the promissory note presented by petitioner is for dollar_figure and dated date while petitioner received only dollar_figure in date respondent disputes the reasonableness of the interest rate specified in the note and points out inconsistencies between the terms regarding repayment petitioner objected in the stipulation to paragraphs and exhibits dealing with his conviction and disbarment the court reserved ruling on the objections in his brief respondent cites rule b of the federal rules of evidence and argues that petitioner’s past actions are probative to the reliability of his testimony petitioner did not address the rule in his answering brief rule allows admission of certain convictions for impeachment purposes if more than years have passed since the conviction or release from confinement for it whichever is later evidence of the conviction is admissible only if its probative value supported by specific facts and circumstances substantially outweighs its prejudicial effect and the proponent gives an adverse_party reasonable written notice of the intent to use it so that the party has a fair opportunity to contest its use fed r evid b although we reserved ruling at trial and expressed the view that the relevance of petitioner’s criminal conviction and disbarment was marginal on review of the record and consideration of the other evidence we cannot ignore it the limitations of rule do not apply if a conviction is admitted for a purpose other than to impeach see eg 979_f2d_1024 5th cir where the court_of_appeals stated extrinsic evidence which includes prior convictions is admissible under the general standards of rule sec_402 and sec_403 to contradict specific testimony as long as the evidence is relevant and its probative value is not substantially outweighed by the danger of unfair prejudice 953_f2d_1449 5th cir cert_denied sub nom 504_us_990 112_sct_2980 119_led_598 relevant extrinsic evidence is admissible to contradict and possibly disprove a witness’s testimony about a material issue of the case 589_f2d_799 5th cir extrinsic evidence is material not collateral if it contradicts any part of the witness’s account of the background and circumstances of a material transaction which as a matter of human experience he would not have been mistaken about if his story were true carter f 2d pincite n quoting mccormick on evidence sec_47 pincite e cleary ed 3d ed finally rule does not provide for a time limit like rule does rule requires the court to weigh the probative value and the prejudicial effect this circuit has consistently applied the two-part test established in 582_f2d_898 5th cir en_banc cert_denied 440_us_920 99_sct_1244 59_led_472 and in 700_f2d_205 5th cir aff’d after remand 713_f2d_110 5th cir cert_denied 465_us_1008 104_sct_1003 79_led_235 under beechum the court must first determine whether the conviction is relevant second the court must decide that the probative value is not substantially outweighed by its prejudicial effect as set forth in rule 837_f2d_1249 5th cir we conclude that the standards for admissibility of petitioner’s history have been met here petitioner’s situation in is probative of whether his receipt of funds was income or a bona_fide loan when he received the funds in question in he was facing long-pending disciplinary proceedings had previously been suspended by the oklahoma bar and had years earlier resigned following a criminal conviction for making a false statement on a federal tax_return he must have known that suspension or disbarment was likely and he intended to relocate to texas these circumstances and his representations on the loan application contradict his claim that the chateau avenue house was purchased as a joint investment with sanchez and thus are relevant on the other hand the danger of unfair prejudice in a trial without a jury is minimal if considered at all see 635_f2d_517 5th cir respondent argues that factors usually indicating that an advance is a bona_fide loan are not present here specifically a payment schedule security or collateral to assure repayment a written loan agreement records reflecting the loan transaction and repayments whether a certain transaction constitutes a loan for income_tax purposes is a factual question involving several considerations but a distinguishing characteristic of a loan is the intention of the parties that the money advanced be repaid 412_f2d_974 5th cir see 204_f3d_1228 9th cir aff’g tcmemo_1998_121 54_tc_1287 kaider v commissioner tcmemo_2011_174 slip op pincite todd v commissioner tcmemo_2011_123 aff’d ___ fed appx ___ a f t r 2d ria ustc para big_number 5th cir date hunt v commissioner tcmemo_1989_335 once there is evidence that the funds were received by petitioner he has the burden of proving that they are not taxable 87_tc_74 see 96_tc_858 aff’d 959_f2d_16 2d cir the burden shifts under sec_7491 only if he presents credible_evidence he has not done so the claim that the funds received from sanchez were a loan depends entirely on petitioner’s testimony even if the full amount was not for services to sanchez the absence of a bona_fide intent to repay the advance would lead to the conclusion that it was petitioner’s income at the time he received it see 412_f2d_974 sanchez was a fugitive at the time of the transaction we agree with respondent that the scenario petitioner presented is implausible and is contradicted by petitioner’s own contemporaneous representations on the mortgage loan application the promissory note and unsigned loan document petitioner presented are suspect and in any event incomplete we need not accept petitioner’s testimony and may and do reject it because of the many indicia of unreliability see 403_f2d_403 2d cir aff’g tcmemo_1967_85 tokarski v commissioner t c pincite we do not know what sanchez intended but we are not persuaded that petitioner had a bona_fide intent to repay the purported loan respondent has the burden of producing evidence that the sec_6662 penalty applies see sec_7491 sec_6662 and b and imposes a accuracy-related_penalty on any underpayment of federal_income_tax attributable to a taxpayer’s negligence or disregard of rules or regulations or substantial_understatement_of_income_tax a substantial_understatement_of_income_tax exists if the understatement exceeds the greater of of the tax required to be shown on the return or dollar_figure sec_6662 we have found that petitioner should have included the funds received from sanchez as income on his tax_return the consequent understatement is substantial within the meaning of the statute the evidence supporting that conclusion satisfies respondent’s burden of showing that the sec_6662 penalty is appropriate and petitioner must show that the penalty should not be imposed see 116_tc_438 petitioner argues only that the funds received were a loan not income he has not otherwise addressed the penalty and has not argued reasonable_cause or good_faith negating the penalty see sec_6664 higbee v commissioner t c pincite we conclude that the sec_6662 penalty should be sustained to reflect the foregoing decision will be entered for respondent
